85 F.3d 615
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alonzo Kevin BIRCHEAD, Petitioner-Appellant,v.Earl BRESHEARS, Warden;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 96-6148.
United States Court of Appeals, Fourth Circuit.
Submitted April 16, 1996.Decided May 7, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Herbert N. Maletz, Senior Judge, sitting by designation.  (CA-95-1063-L)
Alonzo Kevin Birchead, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before WIDENER, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.   We have reviewed the record and the district court's opinion and find no reversible error.   We also find that even if a part of Appellant's insufficient evidence claim is not procedurally defaulted it is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Birchead v. Breshears, No. CA-95-1063-L (D.Md. Jan. 19, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.